 Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 1 of 43 PageID: 1



                         THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
                                 CAMDEN VICINAGE



  GLENN RODDEY, HELEN JOHNSON,
  ALICIA DEGRACIA, and WILLIAM                      COMPLAINT AND JURY DEMAND
  KOLACEK, on behalf of themselves and all
  others similarly situated,
                                                    CLASS ACTION
                           Plaintiffs,

         v.                                         Civil Action No.

  CAMBER PHARMACEUTICALS INC.,
  HETERO USA INC., and LEGACY
  PHARMACEUTICAL PACKAGING, LLC,

                            Defendants.


       Plaintiffs Glenn Roddey, residing at 4442 NW 63rd Drive, Coconut Creek, Florida

33073, Helen Johnson, residing at 2028 Gregory Drive, Tampa, Florida 33613, Alicia Degracia,

residing at 919 Waterloo Avenue, El Cajon, California 92019, and William Kolacek, residing at

7 A 72 Lookout Drive, Apple River, Illinois 61001 (collectively, “Plaintiffs”), bring this action

on behalf of themselves and all others similarly situated against Defendants Camber

Pharmaceuticals Inc. (“Camber”), having its principal place of business at 1031 Centennial

Avenue, Piscataway, New Jersey 08854, Hetero USA Inc. (“Hetero”), having its principal place

of business at 1035 Centennial Avenue, Piscataway, New Jersey 08854, and Legacy

Pharmaceutical Packaging, LLC (“Legacy”), having its principal place of business at 13333

Lakefront Drive, Earth City, MO 63045 (collectively, “Defendants”). Plaintiffs make the

following allegations pursuant to the investigation of their counsel and based upon

information and belief, except as to the allegations specifically pertaining to themselves,

which are based on personal knowledge.

                                                1
 Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 2 of 43 PageID: 2



         NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS

       1.      This is a class action lawsuit regarding Defendants Camber and Hetero’s

manufacturing and distribution of losartan-containing generic prescription medications

contaminated with N-Nitroso N-Methyl 4-amino butyric acid (“NMBA”), a carcinogenic and

liver-damaging impurity. Defendant Legacy, which acted as a repackager for losartan

medication originally manufactured by Hetero’s parent company in India, also manufactured,

distributed and sold these contaminated generic medications to Plaintiffs and other similarly-

situated consumers. Each Defendant manufactured, distributed and sold losartan-containing

medication contaminated with NMBA over acceptable limits, rendering the medication both

dangerous and worthless to Plaintiffs and Class members.

       2.      Originally marketed under the brand names Cozaar (Losartan Potassium), Tozaar

(Hydrochlorothiazide and Losartan), and Tozam (Amlodipine and Losartan), losartan is a

prescription medication mainly used for the treatment of high blood pressure, diabetic kidney

disease, congestive heart failure, and left ventricular enlargement, among other issues. However,

due to manufacturing defects originating from overseas laboratories in India, Defendants’

generic formulations have become contaminated with NMBA.

       3.      NMBA is an organic chemical. Studies have shown that NMBA can cause cancer

in rats such as bladder cancers, which means that NMBA qualifies as a known animal carcinogen

and a potential human carcinogen. NMBA is acutely toxic when consumed orally.

   A. Camber and Hetero recall their losartan-containing medications due to the presence
      of an impurity, NMBA, resulting from manufacturing defects from an overseas
      supplier in India

       4.      On February 28, 2019, Defendant Camber announced, through the U.S. Food and

Drug Administration (“FDA”), a “recall[] [of] 87 lots of Losartan Tablets USP 25 mg, 50 mg,



                                                2
 Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 3 of 43 PageID: 3



and 100 mg to consumer level,” resulting from Camber’s overseas supplier of active

pharmaceutical ingredients (“API”) in India. Further, the FDA’s notice states that “[the] recall

was prompted due to the detection of trace amounts of N-Nitroso N-Methyl 4-amino butyric acid

(NMBA) a possible process impurity or contaminant in an active pharmaceutical ingredient,

manufactured by Hetero Labs Limited, Unit – I (API manufacturer).” The recall specifically

notes that “NMBA is a potential human carcinogen.”

       5.      The recall concerned the following prescriptions:

     NDC                   Name and Strength                  Count      Lot#         Expiry
 31722-700-90     Losartan Potassium Tablets USP 25 mg          90    LOP17026B       Sep-19
 31722-700-90     Losartan Potassium Tablets USP 25 mg          90     LOP17050       Sep-19
 31722-700-90     Losartan Potassium Tablets USP 25 mg          90     LOP17051       Sep-19
 31722-700-90     Losartan Potassium Tablets USP 25 mg          90     LOP17052       Sep-19
 31722-700-90     Losartan Potassium Tablets USP 25 mg          90     LOP17053       Sep-19
 31722-700-90     Losartan Potassium Tablets USP 25 mg          90     LOP17061       Oct-19
 31722-700-90     Losartan Potassium Tablets USP 25 mg          90     LOP18035       Dec-19
 31722-700-90     Losartan Potassium Tablets USP 25 mg          90     LOP18036       Dec-19
 31722-700-05     Losartan Potassium Tablets USP 25 mg         500     LOP17026       Sep-19
 31722-700-10     Losartan Potassium Tablets USP 25 mg        1000     LOP17006       May-19
 31722-700-10     Losartan Potassium Tablets USP 25 mg        1000     LOP17025       Sep-19
 31722-700-10     Losartan Potassium Tablets USP 25 mg        1000     LOP17068       Oct-19
 31722-700-10     Losartan Potassium Tablets USP 25 mg        1000     LOP18037       Dec-19
 31722-700-10     Losartan Potassium Tablets USP 25 mg        1000     LOP18038       Dec-19
 31722-700-10     Losartan Potassium Tablets USP 25 mg        1000     LOP18039       Dec-19
 31722-700-10     Losartan Potassium Tablets USP 25 mg        1000     LOP18057       Jan-20
 31722-701-30     Losartan Potassium Tablets USP 50 mg          30    LOP17028C       Sep-19
 31722-701-30     Losartan Potassium Tablets USP 50 mg          30    LOP17064A       Nov-19
 31722-701-90     Losartan Potassium Tablets USP 50 mg          90     LOP17027       Sep-19
 31722-701-90     Losartan Potassium Tablets USP 50 mg          90     LOP17063       Nov-19
 31722-701-90     Losartan Potassium Tablets USP 50 mg          90     LOP17093       Nov-19
 31722-701-90     Losartan Potassium Tablets USP 50 mg          90     LOP17094       Dec-19
 31722-701-90     Losartan Potassium Tablets USP 50 mg          90     LOP17095       Dec-19
 31722-701-90     Losartan Potassium Tablets USP 50 mg          90    LOP17097A       Dec-19

                                                3
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 4 of 43 PageID: 4




    NDC                  Name and Strength           Count   Lot#     Expiry
31722-701-90   Losartan Potassium Tablets USP 50 mg   90   LOP17105   Dec-19
31722-701-90   Losartan Potassium Tablets USP 50 mg   90   LOP17107   Dec-19
31722-701-10   Losartan Potassium Tablets USP 50 mg  1000 LOP17004    Dec-19
31722-701-10   Losartan Potassium Tablets USP 50 mg  1000 LOP17028B   Sep-19
31722-701-10   Losartan Potassium Tablets USP 50 mg  1000 LOP17048    Oct-19
31722-701-10   Losartan Potassium Tablets USP 50 mg  1000 LOP17049    Oct-19
31722-701-10   Losartan Potassium Tablets USP 50 mg  1000 LOP17056    Nov-19
31722-701-10   Losartan Potassium Tablets USP 50 mg  1000 LOP17073    Nov-19
31722-701-10   Losartan Potassium Tablets USP 50 mg  1000 LOP17074    Nov-19
31722-701-10   Losartan Potassium Tablets USP 50 mg  1000 LOP17076    Nov-19
31722-701-10   Losartan Potassium Tablets USP 50 mg  1000 LOP17096    Dec-19
31722-701-10   Losartan Potassium Tablets USP 50 mg  1000 LOP18077A   Feb-20
31722-701-10   Losartan Potassium Tablets USP 50 mg  1000 LOP18078    Feb-20
31722-701-10   Losartan Potassium Tablets USP 50 mg  1000 LOP18079    Feb-20
31722-701-10   Losartan Potassium Tablets USP 50 mg  1000 LOP18080    Feb-20
31722-701-10   Losartan Potassium Tablets USP 50 mg  1000 LOP18081    Mar-20
31722-701-10   Losartan Potassium Tablets USP 50 mg  1000 LOP18084    Mar-20
31722-701-10   Losartan Potassium Tablets USP 50 mg  1000 LOP18095    Mar-20
31722-701-10   Losartan Potassium Tablets USP 50 mg  1000 LOP18096    Mar-20
31722-702-30   Losartan Potassium Tablets USP 100 mg  30   LOP17011   Aug-19
31722-702-30   Losartan Potassium Tablets USP 100 mg  30   LOP17087   Nov-19
31722-702-90   Losartan Potassium Tablets USP 100 mg  90   LOP17012   Aug-19
31722-702-90   Losartan Potassium Tablets USP 100 mg  90   LOP17013   Aug-19
31722-702-90   Losartan Potassium Tablets USP 100 mg  90   LOP17042   Oct-19
31722-702-90   Losartan Potassium Tablets USP 100 mg  90   LOP17043   Oct-19
31722-702-90   Losartan Potassium Tablets USP 100 mg  90   LOP17044   Nov-19
31722-702-90   Losartan Potassium Tablets USP 100 mg  90   LOP17045   Nov-19
31722-702-90   Losartan Potassium Tablets USP 100 mg  90   LOP18024   Dec-19
31722-702-90   Losartan Potassium Tablets USP 100 mg  90   LOP18025   Dec-19
31722-702-90   Losartan Potassium Tablets USP 100 mg  90   LOP18026   Dec-19
31722-702-90   Losartan Potassium Tablets USP 100 mg  90   LOP18027   Dec-19
31722-702-90   Losartan Potassium Tablets USP 100 mg  90   LOP18028   Dec-19
31722-702-90   Losartan Potassium Tablets USP 100 mg  90   LOP18029   Dec-19
31722-702-90   Losartan Potassium Tablets USP 100 mg  90   LOP18030   Dec-19
31722-702-10   Losartan Potassium Tablets USP 100 mg 1000 LOP17005    May-19

                                       4
 Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 5 of 43 PageID: 5




     NDC                   Name and Strength           Count  Lot#                    Expiry
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP17014                  Aug-19
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP17016                  Sep-19
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP17023                  Sep-19
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP17083                  Oct-19
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP17084                  Nov-19
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP17085                  Nov-19
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP17086                  Nov-19
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP18021                  Dec-19
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP18022                  Dec-19
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP18023                  Dec-19
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP18031                  Dec-19
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP18032                  Dec-19
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP18033                  Dec-19
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP18050                  Dec-19
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP18051                  Dec-19
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP18109                  Mar-20
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP18111                  Mar-20
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP18122                  Jun-20
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP18123                  Jun-20
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP18124                  Jun-20
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP18125                  Jun-20
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP18126                  Jun-20
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP18127                  Jun-20
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP18128                  Jun-20
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP18129                  Jun-20
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP18130                  Jun-20
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP18131C                 Jun-20
 31722-702-10    Losartan Potassium Tablets USP 100 mg 1000 LOP18133                  Jun-20


       6.      The recall further warns that “[c]onsumers should contact their doctor for further

guidance and potential change of treatment before they stop taking the product,” and that

“[p]harmacies and healthcare facilities that have the product being recalled should stop using and

dispensing the product immediately.”

                                                5
 Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 6 of 43 PageID: 6



   B. Legacy recalls its losartan-containing medications due to the presence of an
      impurity, NMBA, resulting from manufacturing defects from an overseas supplier
      in India

       7.     On March 19, 2019, Defendant Legacy announced, through the “FDA”, that it

was “recalling 40 repackaged lots of Losartan Tablets USP 25 mg, 50 mg, and 100 mg to

consumer level.” The FDA’s notice states the “recall was prompted due to Camber

Pharmaceuticals, Inc. issuing a Voluntary Nationwide Recall of Losartan Tablets, USP, due to

the detection of trace amounts of N-Nitroso N-Methyl 4-amino butyric acid (NMBA) a possible

process impurity or contaminant in an active pharmaceutical ingredient, manufactured by Hetero

Labs Limited, (API manufacturer).” The recall specifically notes that “NMBA is a potential

human carcinogen.”

       8.     The recall concerned the following prescriptions:

  Legacy NDC               Name and Strength                 Count   Legacy Lot#     Expiry
  68645-577-54    Losartan Potassium Tablets USP 25 mg        30       180952        Oct-19
  68645-577-54    Losartan Potassium Tablets USP 25 mg        30       180953        Dec-19
  68645-577-54    Losartan Potassium Tablets USP 25 mg        30       181086        Sep-19
  68645-577-54    Losartan Potassium Tablets USP 25 mg        30       181572        Jan-20
  68645-578-54    Losartan Potassium Tablets USP 50 mg        30       180921        Sep-19
  68645-578-54    Losartan Potassium Tablets USP 50 mg        30       180922        Oct-19
  68645-578-54    Losartan Potassium Tablets USP 50 mg        30       180923        Nov-19
  68645-578-54    Losartan Potassium Tablets USP 50 mg        30       180924        Nov-19
  68645-578-54    Losartan Potassium Tablets USP 50 mg        30       181118        Nov-19
  68645-578-54    Losartan Potassium Tablets USP 50 mg        30       181119        Oct-19
  68645-578-54    Losartan Potassium Tablets USP 50 mg        30       181407        Nov-19
  68645-578-54    Losartan Potassium Tablets USP 50 mg        30       181408        Dec-19
  68645-578-54    Losartan Potassium Tablets USP 50 mg        30       181573        Feb-20
  68645-578-54    Losartan Potassium Tablets USP 50 mg        30       181725        Feb-20
  68645-578-54    Losartan Potassium Tablets USP 50 mg        30       181726        Feb-20
  68645-578-54    Losartan Potassium Tablets USP 50 mg        30       181948        Mar-20
  68645-578-54    Losartan Potassium Tablets USP 50 mg        30       181960        Feb-20
  68645-578-54    Losartan Potassium Tablets USP 50 mg        30       182385        Mar-20

                                              6
 Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 7 of 43 PageID: 7




  Legacy NDC                 Name and Strength           Count             Legacy Lot#   Expiry
  68645-578-54     Losartan Potassium Tablets USP 50 mg   30                 182386      Mar-20
  68645-578-54     Losartan Potassium Tablets USP 50 mg   30                 182387      Mar-20
  68645-579-54     Losartan Potassium Tablets USP 100 mg  30                 180886      Nov-19
  68645-579-54     Losartan Potassium Tablets USP 100 mg  30                 180887      Dec-19
  68645-579-54     Losartan Potassium Tablets USP 100 mg  30                 180888      Dec-19
  68645-579-54     Losartan Potassium Tablets USP 100 mg  30                 180905      Dec-19
  68645-579-54     Losartan Potassium Tablets USP 100 mg  30                 181123      Sep-19
  68645-579-54     Losartan Potassium Tablets USP 100 mg  30                 181124      Oct-19
  68645-579-54     Losartan Potassium Tablets USP 100 mg  30                 181125      Aug-19
  68645-579-54     Losartan Potassium Tablets USP 100 mg  30                 181351      Nov-19
  68645-579-54     Losartan Potassium Tablets USP 100 mg  30                 181352      Dec-19
  68645-579-54     Losartan Potassium Tablets USP 100 mg  30                 181551      Nov-19
  68645-579-54     Losartan Potassium Tablets USP 100 mg  30                 181628      June-20
  68645-579-54     Losartan Potassium Tablets USP 100 mg  30                 181629      June-20
  68645-579-54     Losartan Potassium Tablets USP 100 mg  30                 181727      June-20
  68645-579-54     Losartan Potassium Tablets USP 100 mg  30                 181728      June-20
  68645-579-54     Losartan Potassium Tablets USP 100 mg  30                 181890      Mar-20
  68645-579-54     Losartan Potassium Tablets USP 100 mg  30                 181891      June-20
  68645-579-54     Losartan Potassium Tablets USP 100 mg  30                 181897      June-20
  68645-579-54     Losartan Potassium Tablets USP 100 mg  30                 182114      Mar-20
  68645-579-54     Losartan Potassium Tablets USP 100 mg  30                 182119      June-20
  68645-579-54     Losartan Potassium Tablets USP 100 mg  30                 182120      June-20


       9.      The recall further warns that “[c]onsumers should contact their physician or

healthcare provider if they have experienced any problems that may be related to taking or using

this drug product.”

       10.     On April 24, 2019, nearly two months after the Camber recall and over a month

after its own initial recall, Legacy expanded the recall to include an additional lot.

   C. Defendants’ losartan generic medications are not of equal quality and safety to
      brand-name drugs

       11.     Generic drugs reach the market when the brand-name version of the drug comes


                                                  7
 Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 8 of 43 PageID: 8



off patent, and other competitors are able to seek approval for, market, and sell bioequivalent

versions of the brand-name drug. These generic equivalents are supposed to be of equal quality

and equal safety. According to the FDA, “[a]ll generic drugs approved by [the] FDA have the

same high quality, strength, purity, and stability as brand-name drugs.”

       12.     Here, the losartan-containing drugs manufactured, distributed, and sold by

Camber, Hetero and Legacy are supposed to be equivalent to the brand-name drugs. However,

they are not because they suffer from a manufacturing defect which caused their generic losartan

to become contaminated with NMBA.

       13.     As such, Camber, Hetero, and Legacy’s losartan-containing medications are

neither safe nor of equal quality to the brand-name version of the medication.

       14.     Camber boasts on its website its commitment to quality, and states that Camber

“provide[s] the highest quality generics for our patients and our customers.” The website further

states that “[b]oth our American and Indian based manufacturing facilities utilize a quality and

compliance process that meets extensive governmental regulations by the US Food and Drug

Administration.” Camber warrants on its website that its generic drugs are “copies of brand-

name drugs and are the same as those brand name drugs in dosage form, safety, strength, route of

administration, quality, performance characteristics and intended use.” As indicated above,

however, these representations are false as its losartan medications were contaminated with

NMBA.

       15.     This is not the first time that Camber and Hetero’s manufacturing processes have

been called into question by the FDA. For example, a previous investigation in 2016 by the

FDA revealed “significant violations” of current good manufacturing processes for finished

pharmaceuticals. This resulted in a warning letter from the FDA in August 2017. Further, on



                                                 8
 Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 9 of 43 PageID: 9



August 8, 2018, Defendant Camber announced a voluntary recall of all unexpired lots of its

related valsartan medication to the consumer level. “This recall of multiple batches of Valsartan

Tablets was prompted due to the detection of trace amounts of N-Nitrosodimethylamine

(‘NDMA’), a possible process impurity or contaminant in an active pharmaceutical ingredient,

manufactured by Hetero Labs Limited, Unit – I (API manufacturer).” This latest incident is

another unfortunate data point of a pattern of practice of deficient manufacturing practices by

Camber and Hetero.

       16.     Camber, Hetero, and Legacy already knew that Hetero Labs Limited had

problems with its API, yet they continued to sell the recalled medications, causing injury to

Plaintiffs and Class members.

   D. Plaintiffs and Class Members were harmed by purchasing and consuming
      contaminated losartan-containing medications manufactured, distributed, and sold
      by Defendants

       17.     Plaintiffs and the Class were injured by the full purchase price of their losartan-

containing medications. These medications are worthless, as they are contaminated with

carcinogenic and harmful NMBA, and therefore and are not fit for human consumption. Indeed,

Plaintiffs have been instructed to consult with their doctors immediately regarding obtaining a

replacement medication.

       18.     Plaintiffs bring this action on behalf of themselves and Class Members for

equitable relief and to recover damages and restitution for: (i) breach of express warranty; (ii)

breach of the implied warranty of merchantability; (iii) violation of Florida’s Deceptive and

Unfair Trade Practices Act, Fla. Stat. Ann. §§ 501.201, et seq. (“FDUTPA”); (iv) violation of

California’s Consumers Legal Remedies Act (“CLRA”), California Civil Code §§ 1750, et seq.,

(v) violation of California’s Unfair Competition Law (“UCL”), California Business &



                                                 9
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 10 of 43 PageID: 10



Professions Code §§ 17200, et seq., (vi) violation of California’s False Advertising Law

(“FAL”), California Business & Professions Code §§ 17500, et seq., (vii) violation of Illinois’

Unfair Practices Act, 805 Ill. Comp. Stat. 505/1, et seq., (viii) unjust enrichment; (ix) fraudulent

concealment; (x) fraud; and (xi) conversion.

                                             PARTIES

       19.     Plaintiff Glenn Roddey is a citizen of Florida who resides in Coconut Creek,

Florida. During all relevant time periods, Plaintiff Roddey was prescribed losartan-containing

medication manufactured and distributed by Defendants, and sold by Walmart. After hearing

about the recall, Plaintiff Roddey cross referenced the affected NDC numbers with the NDC

numbers of the medications he purchased, and determined that he was prescribed, purchased, and

had been consuming the contaminated losartan medications manufactured, distributed, and sold

by Defendants Camber, Hetero, and Legacy. Specifically, Plaintiff Roddey had been purchasing

contaminated losartan medication bearing NDC numbers 68645-579-54 and 31722-702-90.

When picking up his losartan medication from Walmart, Plaintiff Roddey paid a copay for

numerous fills of the contaminated medication. Plaintiff Roddey originally learned about the

recall by receiving a notice from Walmart. The Walmart letter, dated February 28, 2019, warned

Plaintiff Roddey that there was an “important voluntary recall concerning this product” due to

the detection of “N-Nitroso N-Methyl 4-amino butyric acid (NMBA), a possible process

impurity or contaminant in the active pharmaceutical ingredient, manufactured by Hetero Labs

Limited, Unit I.” When purchasing his losartan-containing medications from Defendants,

Plaintiff Roddey reviewed the accompanying labels and disclosures, and understood them as

representations and warranties by the manufacturer, distributor, and pharmacy that the

medications were the bioequivalent of the name-brand medication, and were properly



                                                 10
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 11 of 43 PageID: 11



manufactured and free from contaminants and defects. Plaintiff Roddey relied on these

representations and warranties in deciding to purchase his losartan-containing medications from

Defendants, and these representations and warranties were part of the basis of the bargain, in that

he would not have purchased his losartan-containing medications from Defendants if he had

known that they were not, in fact, the bioequivalent of the name-brand medication and were not

properly manufactured and free from contaminants and defects.      Plaintiff Roddey also

understood that in making the sale, Walmart was acting with the knowledge and approval of

Camber, Hetero and Legacy and/or as the agent of Camber, Hetero and Legacy. Plaintiff

Roddey also understood that each purchase involved a direct transaction between himself and

Camber, Hetero and Legacy, because his medication came with packaging and other materials

prepared by Camber, Hetero and Legacy, including representations and warranties that his

medications were bioequivalent to the name-brand medication and were properly manufactured

and free from contaminants and defects.

       20.     Plaintiff Helen Johnson is a citizen of Florida who resides in Tampa, Florida.

During all relevant time periods, Plaintiff Johnson was prescribed contaminated losartan-

containing medications manufactured, distributed and sold by Camber and Hetero. Specifically,

Plaintiff Johnson was prescribed and purchased losartan medication bearing NDC number

31722-701-90, a 50 mg dose. When filling her prescription on February 11, 2019, Plaintiff

Johnson paid a copay of $10.00 for the contaminated medication. After filling her prescription,

Plaintiff Johnson received a letter from Walmart indicating that her medication was being

recalled due to NMBA contamination, and instructing her to consult with her physician regarding

alternative treatment options. When purchasing her losartan-containing medication from

Defendants Camber and Hetero, Plaintiff Johnson reviewed the accompanying labels and



                                                11
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 12 of 43 PageID: 12



disclosures, and understood them as representations and warranties by the manufacturer,

distributor, and pharmacy that the medication was the bioequivalent of the name-brand

medication, and was properly manufactured and free from contaminants and defects. Plaintiff

Johnson relied on these representations and warranties in deciding to purchase her losartan-

containing medication from Defendants Camber and Hetero, and these representations and

warranties were part of the basis of the bargain, in that she would not have purchased her

losartan-containing medication from Defendants if she had known that they were not, in fact, the

bioequivalent of the name-brand medication and were not properly manufactured and free from

contaminants and defects. Plaintiff Johnson also understood that in making the sale, Walmart

was acting with the knowledge and approval of Camber and Hetero and/or as the agent of

Camber and Hetero. Plaintiff Johnson also understood that her purchase involved a direct

transaction between herself and Camber and Hetero, because her medication came with

packaging and other materials prepared by Camber and Hetero, including representations and

warranties that her medication was the bioequivalent of the name-brand medication and was

properly manufactured and free from contaminants and defects.

       21.     Plaintiff Alicia Degracia is a citizen of California who resides in El Cajon,

California. During all relevant time periods, Plaintiff Degracia was prescribed losartan-

containing medication manufactured by Defendants Camber and Hetero, and repackaged and

distributed by Defendant Legacy, and sold by Walmart. On August 23, 2018, November 2,

2018, and February 5, 2019, Plaintiff Degracia purchased losartan-containing medication at a

100 mg dose, bearing NDC number 68645-0579-54. Plaintiff Degracia paid a co-pay of at least

$10.00 for each fill of the medication. After hearing about the recall, Plaintiff Degracia cross

referenced the affected NDC numbers with the NDC number of the medications she purchased,



                                                12
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 13 of 43 PageID: 13



and determined that she was prescribed, purchased, and had been consuming one of the

contaminated medications manufactured by Camber and Hetero, and repackaged and distributed

by Legacy. Plaintiff Degracia originally learned about the recall by receiving a notice from

Walmart. The Walmart letter, dated February 28, 2019, warned Plaintiff Degracia that there was

an “important voluntary recall concerning this product” due to the detection of “N-Nitroso N-

Methyl 4-amino butyric acid (NMBA), a possible process impurity or contaminant in the active

pharmaceutical ingredient, manufactured by Hetero Labs Limited, Unit I.” The letter further

warned Plaintiff Degracia that she should “contact [her] local Walmart Pharmacy during normal

business hours for return and replacement.” When purchasing her losartan-containing

medications from Defendants, Plaintiff Degracia reviewed the accompanying labels and

disclosures, and understood them as representations and warranties by the manufacturer,

distributor, repackager and pharmacy that the medications were the bioequivalent of the name-

brand medication, and were properly manufactured and free from contaminants and defects.

Plaintiff Degracia relied on these representations and warranties in deciding to purchase her

losartan-containing medications from Defendants, and these representations and warranties were

part of the basis of the bargain, in that she would not have purchased her losartan-containing

medications from Defendants if she had known that they were not, in fact, the bioequivalent of

the name-brand medication and were not properly manufactured and free from contaminants and

defects. Plaintiff Degracia also understood that in repackaging and distributing these drugs,

Legacy was acting with the knowledge and approval of Camber and Hetero and/or as the agent

of Camber and Hetero. Plaintiff Degracia also understood that in making the sale, Walmart was

acting with the knowledge and approval of Camber, Hetero and Legacy and/or as the agent of

Camber, Hetero and Legacy. Plaintiff Degracia also understood that each purchase involved a



                                                13
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 14 of 43 PageID: 14



direct transaction between herself and Camber, Hetero and Legacy, because her medication came

with packaging and other materials prepared by Camber, Hetero and Legacy, including

representations and warranties that her medications were bioequivalent to the name-brand

medication and properly manufactured and free from contaminants and defects.

       22.     Plaintiff William Kolacek is a citizen of Illinois who resides in Apple River,

Illinois. During all relevant time periods, Plaintiff Kolacek was prescribed losartan-containing

medication manufactured by Defendants Camber and Hetero, repackaged and distributed by

Defendant Legacy, and sold by Walmart. On June 28, 2018, October 2, 2018, and December 18,

2018, Plaintiff Kolacek purchased losartan-containing medication at a 100 mg dose, bearing

NDC number 68645-0579-54. Each time, Plaintiff Kolacek paid a co-pay of $5.00 for the

medication. After hearing about the recall, Plaintiff Kolacek cross referenced the affected NDC

numbers with the NDC number of the medications he purchased, and determined that he was

prescribed, purchased, and had been consuming one of the contaminated medications

manufactured by Camber and Hetero, repackaged and distributed by Legacy, and sold by

Walmart. When purchasing his losartan-containing medications from Defendants, Plaintiff

Kolacek reviewed the accompanying labels and disclosures, and understood them as

representations and warranties by the manufacturer, distributor, repackager and pharmacy that

the medications were bioequivalent to the name-brand medication, and were properly

manufactured and free from contaminants and defects. Plaintiff Kolacek relied on these

representations and warranties in deciding to purchase his losartan-containing medications from

Defendants, and these representations and warranties were part of the basis of the bargain, in that

he would not have purchased his losartan-containing medications from Defendants if he had

known that they were not, in fact, properly manufactured and free from contaminants and



                                                14
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 15 of 43 PageID: 15



defects. Plaintiff Kolacek also understood that in distributing these drugs, Legacy was acting

with the knowledge and approval of Camber and Hetero and/or as the agent of Camber and

Hetero. Plaintiff Kolacek also understood that in making the sale, Walmart was acting with the

knowledge and approval of Camber, Hetero and Legacy and/or as the agent of Camber, Hetero

and Legacy. Plaintiff Kolacek also understood that each purchase involved a direct transaction

between himself and Camber, Hetero and Legacy, because his medication came with packaging

and other materials prepared by Camber, Hetero and Legacy, including representations and

warranties that his medications were the bioequivalent of the name-brand medication and were

properly manufactured and free from contaminants and defects.

       23.     Defendant Camber Pharmaceuticals, Inc. is a corporation organized under the

laws of the State of Delaware and maintains its principal place of business at 1031 Centennial

Avenue, Piscataway, New Jersey 08854. Defendant Camber conducts substantial business in

New Jersey. Defendant Camber has been engaged in the manufacturing, sale, and distribution of

adulterated generic losartan in the United States, including the state of New Jersey. Defendant

Camber explains on its website that its parent company is Hetero Drugs Limited, based in India.

In fact, Camber’s website includes Hetero’s logos and intellectual property, demonstrating that

Camber acts as Hetero’s agent and alter ego in the United States.

       24.     Defendant Hetero USA, Inc. is a corporation organized under the laws of the

State of Delaware and maintains its principal place of business at 1035 Centennial Avenue,

Piscataway, New Jersey 08854. Hetero is the U.S. branch office of Hetero Drugs Limited.

Defendant Hetero acts as the agent and alter ego of Hetero Drugs Limited in the United

States. Hetero designs, manufactures, markets, distributes, and sells losartan-containing

medication in the United States, and in the state of New Jersey.



                                                15
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 16 of 43 PageID: 16



       25.     Defendant Legacy Pharmaceuticals Packaging, LLC is a corporation organized

under the laws of the State of Delaware and maintains its principal place of business at 13333

Lakefront Drive, Earth City, MO 63045. Defendant Legacy distributes losartan-containing

medication in the United States, and in the state of New Jersey.

                                 JURISDICTION AND VENUE

       26.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A),

as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

as defined below , is a citizen of a different state than Defendants, there are more than 100

members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of

interest and costs.

       27.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the

acts and transactions giving rise to this action occurred in this District, and because Defendants

(a) are authorized to conduct business in this District and have intentionally availed themselves

of the laws and markets within this District through the promotion, marketing, distribution, and

sale of contaminated losartan-containing medications in this District; (b) conduct substantial

business in this District; and (c) are subject to personal jurisdiction in this District. Additionally,

Defendants Camber and Hetero maintain their principal place of business in this District.

                                     CLASS ALLEGATIONS

       28.     Plaintiffs seek to represent a class defined as all persons in the United States who

purchased losartan-containing medications that are contaminated with NMBA (the “Nationwide

Class”). Specifically excluded from the Class are persons who made such purchase for the

purpose of resale, Defendants, Defendants’ officers, directors, agents, trustees, parents, children,

corporations, trusts, representatives, employees, principals, servants, partners, joint venturers, or



                                                  16
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 17 of 43 PageID: 17



entities controlled by Defendants, and their heirs, successors, assigns, or other persons or entities

related to or affiliated with Defendants and/or Defendants’ officers and/or directors, the judge

assigned to this action, and any member of the judge’s immediate family.

       29.     Plaintiffs Roddey and Johnson also seek to represent a subclass of all Class

members who purchased losartan-containing medications in Florida (the “Florida Subclass”).

       30.     Plaintiff Degracia also seeks to represent a subclass of all Class members who

purchased losartan-containing medications in California (the “California Subclass”).

       31.     Plaintiff Kolacek also seeks to represent a subclass of all Class members who

purchased losartan-containing medications in Illinois (the “Illinois Subclass”). The Nationwide

Class and each Subclass are collectively referred to as the “Class.”

       32.     Subject to additional information obtained through further investigation and

discovery, the foregoing definition of the Class may be expanded or narrowed by amendment or

amended complaint.

       33.     Numerosity. The members of the Class are geographically dispersed throughout

the United States and are so numerous that individual joinder is impracticable. Upon

information and belief, Plaintiffs reasonably estimate that there are hundreds of thousands of

members in the Class. Although the precise number of Class members is unknown to Plaintiffs,

the true number of Class members is known by Defendants. More specifically, Defendants

maintain databases that contain the following information: (i) the name of each Class member

who was prescribed the contaminated medication; (ii) the address of each Class member; and

(iii) each Class member’s payment information related to the contaminated medication. Thus,

Class members may be identified and notified of the pendency of this action by U.S. Mail,

electronic mail, and/or published notice, as is customarily done in consumer class actions.



                                                 17
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 18 of 43 PageID: 18



         34.   Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all members of the Class and predominate over any

questions affecting only individual Class members. These common legal and factual questions

include, but are not limited to, the following:

         (a)   whether the losartan-containing medications manufactured, distributed, and sold

by Defendants were in fact contaminated with NMBA, thereby breaching the express and

implied warranties made by Defendants and making the medication unfit for human consumption

and therefore unfit for its intended purpose;

         (b)   whether Defendants knew or should have known that the losartan-containing

medications were in fact contaminated with NMBA prior to the recall, thereby constituting fraud

and/or fraudulent concealment, and negligence or gross negligence;

         (c)   whether Defendants have unlawfully converted money from Plaintiffs and the

Class;

         (d)   whether Defendants are liable to Plaintiffs and the Class for unjust enrichment;

         (e)   whether Defendants are liable to Plaintiffs and the Class for fraudulent

concealment;

         (f)   whether Defendants are liable to Plaintiffs Roddey and Johnson, and the Florida

Subclass, for violation of Florida’s Deceptive and Unfair Trade Practices Act, Fla. Stat. Ann. §§

501-201, et seq.;

         (g)   whether Defendants are liable to Plaintiff Degracia and the California Subclass

for violation of California’s Consumers Legal Remedies Act, California Civil Code §§ 1750, et

seq., violation of California’s Unfair Competition Law, California Business & Professions Code

§§ 17200, et seq., and violation of California’s False Advertising Law, California Business &



                                                  18
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 19 of 43 PageID: 19



Professions Code §§ 17500, et seq.;

       (h)     whether Defendants are liable to Plaintiff Kolacek and the Illinois Subclass for

violation of Illinois’ Unfair Practices Act, 805 Ill. Comp. Stat. 505/1, et seq.;

       (i)     whether Defendants are liable to Plaintiffs for breaches of express and implied

warranties;

       (j)     whether Plaintiffs and the Class have sustained monetary loss and the proper

measure of that loss;

       (k)     whether Plaintiffs and the Class are entitled to declaratory and injunctive relief;

       (l)     whether Plaintiffs and the Class are entitled to restitution and disgorgement from

Defendants; and

       (m)     Whether the marketing, advertising, packaging, labeling, and other promotional

materials for Defendants’ losartan medications are deceptive.

       35.     Typicality. Plaintiffs’ claims are typical of the claims of the other members of

the Class in that Defendants mass marketed and sold contaminated medications to consumers

throughout the United States. This contamination was present in all of the recalled medications

manufactured, distributed, and sold by Defendants. Therefore, Defendants breached their

express and implied warranties to Plaintiffs and Class members by manufacturing, distributing,

and selling the contaminated losartan medication. Plaintiffs’ claims are typical to the Class in

that they were uniformly harmed in purchasing and consuming the contaminated medications.

Plaintiffs’ claims are further typical in that Defendants deceived Plaintiffs in the very same

manner as they deceived each member of the Class. Further, there are no defenses available to

Defendants that are unique to Plaintiffs.

       36.     Adequacy of Representation. Plaintiffs will fairly and adequately protect the



                                                  19
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 20 of 43 PageID: 20



interests of the Class. Plaintiffs have retained counsel that is highly experienced in complex

consumer class action litigation, and Plaintiffs intend to vigorously prosecute this action on

behalf of the Class. Furthermore, Plaintiffs have no interests that are antagonistic to those of the

Class.

         37.   Superiority. A class action is superior to all other available means for the fair

and efficient adjudication of this controversy. The damages or other financial detriment suffered

by individual Class members is relatively small compared to the burden and expense of

individual litigation of their claims against Defendants. It would, thus, be virtually impossible

for the Class, on an individual basis, to obtain effective redress for the wrongs committed against

them. Furthermore, even if Class members could afford such individualized litigation, the court

system could not. Individualized litigation would create the danger of inconsistent or

contradictory judgments arising from the same set of facts. Individualized litigation would also

increase the delay and expense to all parties and the court system from the issues raised by this

action. By contrast, the class action device provides the benefits of adjudication of these issues

in a single proceeding, economies of scale, and comprehensive supervision by a single court, and

presents no unusual management difficulties under the circumstances.

         38.   In the alternative, the Class may also be certified because:

         (a)   the prosecution of separate actions by individual Class members would create a

risk of inconsistent or varying adjudication with respect to individual Class members that would

establish incompatible standards of conduct for the Defendants;

         (b)   the prosecution of separate actions by individual Class members would create a

risk of adjudications with respect to them that would, as a practical matter, be dispositive of the

interests of other Class members not parties to the adjudications, or substantially impair or



                                                 20
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 21 of 43 PageID: 21



impede their ability to protect their interests; and/or

       (c)     Defendants have acted or refused to act on grounds generally applicable to the

Class as a whole, thereby making appropriate final declaratory and/or injunctive relief with

respect to the members of the Class as a whole.

                                           COUNT I
                                  Breach Of Express Warranty
                               (On Behalf Of The Nationwide Class)
       39.     Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       40.     Plaintiffs bring this claim individually and on behalf of the members of the

proposed Class against Defendants.

       41.     Plaintiffs, and each member of the Class, formed a contract with Defendants at

the time Plaintiffs and the other Class members purchased the contaminated losartan

medications. The terms of the contract include the promises and affirmations of fact made by

Defendants on the contaminated medication’s packaging and through marketing and advertising.

This labeling, marketing, and advertising constitute express warranties and became part of the

basis of the bargain, and are part of the standardized contract between Plaintiffs and the members

of the Class and Defendants.

       42.     Defendants expressly warranted that the losartan-containing medications would

be equivalent to the name-brand medication, and would contain only what was stated on the

label. Defendants warranted that the medications would not contain harmful and carcinogenic

defects and impurities such as NMBA. Plaintiffs relied on the express warranties that their

medication would be the bioequivalent of the name-brand medication, would contain only what

was stated on the label, and that it would not be contaminated with impurities. These express

warranties further formed the basis of the bargain, and are part of the standardized contract

                                                  21
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 22 of 43 PageID: 22



between Plaintiffs and the members of the Class and Defendants.

       43.     Plaintiffs and the Class performed all conditions precedent to Defendants’ liability

under this contract when they purchased the contaminated medication.

       44.     Defendants breached express warranties about the contaminated medication and

their qualities because Defendants’ statements about the contaminated medications were false

and the contaminated medications do not conform to Defendants’ affirmations and promises

described above.

       45.     Plaintiffs and each of the members of the Class would not have purchased the

contaminated medications had they known the true nature of the contaminated medications’

ingredients and what the contaminated medications contained (i.e., NMBA).

       46.     As a result of Defendants’ breaches of express warranty, Plaintiffs and each of the

members of the Class have been damaged in the amount of the purchase price of the product and

any consequential damages resulting from the purchases.

       47.     On May 8, 2019 and May 17, 2019, prior to filing this action, Defendants were

served with pre-suit notice letters that complied in all respects with U.C.C. §§ 2-313, 2-607.

Plaintiffs’ counsel sent Defendants letters advising them that they breached an express warranty

and demanded that they cease and desist from such breaches and make full restitution by

refunding the monies received therefrom. True and correct copies of Plaintiffs’ counsel’s letters

are attached hereto as Exhibit A.

                                        COUNT II
                    Breach Of The Implied Warranty Of Merchantability
                           (On Behalf Of The Nationwide Class)

       48.     Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.



                                                22
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 23 of 43 PageID: 23



       49.     Plaintiffs bring this claim individually and on behalf of the members of the

proposed Class against Defendants.

       50.     Defendants, as the designers, manufacturers, marketers, distributors, and/or

sellers, impliedly warranted that the losartan-containing medications (i) contained no NMBA and

(ii) are generally recognized as safe for human consumption.

       51.      Defendants breached the warranty implied in the contract for the sale of the

contaminated losartan-containing medications because they could not pass without objection in

the trade under the contract description, the goods were not of fair average quality within the

description, and the goods were unfit for their intended and ordinary purpose because the

losartan-containing medications manufactured, distributed, and sold by Defendants were

contaminated with carcinogenic and liver toxic NMBA, and as such are not generally recognized

as safe for human consumption. As a result, Plaintiffs and Class members did not receive the

goods as impliedly warranted by Defendants to be merchantable.

       52.     Plaintiffs and Class members purchased the losartan-containing medications in

reliance upon Defendants’ skill and judgment and the implied warranties of fitness for the

purpose.

       53.     The losartan-containing medications were not altered by Plaintiffs or Class

members.

       54.     The losartan-containing medications were defective when they left the exclusive

control of Defendants.

       55.     Defendants knew that the losartan-containing medications would be purchased

and used without additional testing by Plaintiffs and Class members.

       56.     The contaminated losartan medications were defectively manufactured and unfit



                                                23
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 24 of 43 PageID: 24



for its intended purpose, and Plaintiffs and Class members did not receive the goods as

warranted.

       57.     As a direct and proximate cause of Defendants’ breach of the implied warranty of

merchantability, Plaintiffs and Class members have been injured and harmed because: (a) they

would not have purchased the losartan-containing medications on the same terms if they knew

that the products contained NMBA, and are not generally recognized as safe for human

consumption; and (b) the losartan-containing medications do not have the characteristics,

ingredients, uses, or benefits as promised by Defendants.

                                         COUNT III
             Violation Of Florida’s Deceptive And Unfair Trade Practices Act,
                             Fla. Stat. Ann. §§ 501-201, et seq.
                           (On Behalf Of The Florida Subclass)

       58.     Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       59.     Plaintiffs Roddey and Johnson bring this claim individually and on behalf of the

members of the proposed Florida Subclass against Defendants.

       60.     Defendants’ advertising, marketing, and sale of the losartan-containing

medications constitute activities in and affecting trade and commerce.

       61.     Defendants had superior knowledge that their losartan-containing medications

were contaminated with NMBA. As manufacturers and retailers of prescription pharmaceuticals,

Defendants had conducted quality testing of its medications.

       62.     Further, despite the wave of recalls on August 8, 2018 regarding Camber’s

valsartan medications from Hetero Labs Limited, Defendants continued to sell losartan-

containing medications from overseas API manufacturers contaminated with NMBA, including

Hetero Labs Limited. Defendants continued to manufacture and sell contaminated losartan

                                                24
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 25 of 43 PageID: 25



medications, despite their knowledge that the losartan medications were likely to be

contaminated as well. Defendants also failed to immediately recall all of the affected losartan

medication, even after the first wave of losartan recalls were announced.

         63.   Defendants’ conduct, including their concealment, constitutes unfair and

deceptive trade practices, in violation of the Florida’s Deceptive and Unfair Trade Practices Act,

Fla Stat. Ann. §§ 501-201, et seq.

         64.   Defendants misrepresented their losartan-containing medications as (i) containing

no NMBA and (ii) being generally recognized as safe for human consumption.

         65.   Plaintiffs Roddey and Johnson, and the Florida Subclass members, were

reasonable consumers acting reasonably under the circumstances when they relied on – and were

misled by – Defendants’ representations that the losartan-containing medications contained no

NMBA and were generally recognized as safe for human consumption.

         66.   As a proximate and direct cause of Defendants’ violations of FDUTPA, Plaintiffs

Roddey and Johnson, and the Florida Subclass members, have been injured and harmed because:

(a) they would not have purchased the losartan-containing medications on the same terms if they

knew that the products contained NMBA and are not generally recognized as safe for human

consumption; and (b) the losartan-containing medications do not have the characteristics,

ingredients, uses, or benefits as promised by Defendants.

         67.   Accordingly, Defendants are liable to Plaintiffs Roddey and Johnson, and the

Florida Subclass, for damages in amounts to be proven at trial, including attorneys’ fees and

costs.




                                                25
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 26 of 43 PageID: 26



                                        COUNT IV
                 Violation Of California’s Consumers Legal Remedies Act,
                           California Civil Code §§ 1750, et seq.
               (On Behalf Of The California Subclass – Injunctive Relief Only)

       68.     Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       69.     Plaintiff Degracia brings this claim individually and on behalf of the members of

the proposed California Subclass against Defendants.

       70.     California’s Consumers Legal Remedies Act, Cal. Civ. Code § 1770(a)(5),

prohibits “[r]epresenting that goods or services have sponsorship, approval, characteristics,

ingredients, uses, benefits, or quantities which they do not have or that a person has a

sponsorship, approval, status, affiliation, or connection which he or she does not have.”

       71.     California’s Consumers Legal Remedies Act, Cal. Civ. Code § 1770(a)(7),

prohibits “[r]epresenting that goods or services are of a particular standard, quality, or grade, or

that goods are of a particular style or model, if they are of another.”

       72.     California’s Consumers Legal Remedies Act, Cal. Civ. Code § 1770(a)(9),

disallows “[a]dvertising goods or services with intent not to sell them as advertised.”

       73.     Defendants violated this provision by misrepresenting their losartan-containing

medications as (i) containing no NMBA and (ii) being generally recognized as safe for human

consumption.

       74.     Plaintiff Degracia and the California Subclass suffered injuries caused by

Defendants because: (a) they would not have purchased the losartan-containing medications on

the same terms if they knew that the products contained NMBA, and are not generally

recognized as safe for human consumption; and (b) the losartan-containing medications do not

have the characteristics, ingredients, uses, or benefits as promised by Defendants.


                                                 26
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 27 of 43 PageID: 27



        75.    On or about May 8, 2019 and May 17, 2019, prior to filing this action, CLRA

notice letters were served on Defendants which comply in all respects with California Civil Code

§ 1782(a). Plaintiff Degracia sent Defendants letters via certified mail, return receipt requested,

advising Defendants that they are in violation of the CLRA and demanding that they cease and

desist from such violations and make full restitution by refunding the monies received therefrom.

A true and correct copy of Plaintiff Degracia’s letters are attached hereto as Exhibit A.

        76.    Wherefore, Plaintiff Degracia seeks injunctive relief for this violation of the

CLRA.

                                         COUNT V
                     Violation Of California’s Unfair Competition Law,
                   California Business & Professions Code §§ 17200, et seq.
                           (On Behalf Of The California Subclass)

        77.    Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

        78.    Plaintiff Degracia brings this claim individually and on behalf of the members of

the proposed California Subclass against Defendants.

        79.    Defendants are subject to California’s Unfair Competition Law, Cal. Bus. & Prof.

Code §§ 17200, et seq. The UCL provides, in pertinent part: “Unfair competition shall mean and

include unlawful, unfair or fraudulent business practices and unfair, deceptive, untrue or

misleading advertising ….”

        80.    Defendants’ misrepresentations and other conduct, described herein, violated the

“unlawful” prong of the UCL by violating the CLRA as described herein; the FAL as described

herein; and Cal. Com. Code § 2607.

        81.    Defendants’ misrepresentations and other conduct, described herein, violated the

“unfair” prong of the UCL in that their conduct is substantially injurious to consumers, offends


                                                 27
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 28 of 43 PageID: 28



public policy, and is immoral, unethical, oppressive, and unscrupulous, as the gravity of the

conduct outweighs any alleged benefits.

       82.     Defendants violated the “fraudulent” prong of the UCL by making

misrepresentations about the losartan-containing medications, as discussed above.

       83.     Plaintiff Degracia and the California Subclass lost money or property as a result

of Defendants’ UCL violations because: (a) they would not have purchased the losartan-

containing medications on the same terms if they knew that the products contained NMBA, and

are not generally recognized as safe for human consumption; and (b) the losartan-containing

medications do not have the characteristics, ingredients, uses, or benefits as promised by

Defendants.

                                         COUNT VI
                      Violation Of California’s False Advertising Law,
                   California Business & Professions Code §§ 17500, et seq.
                           (On Behalf Of The California Subclass)

       84.     Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       85.     Plaintiff Degracia brings this claim individually and on behalf of the members of

the proposed California Subclass against Defendants.

       86.     California’s False Advertising Law, Cal. Bus. & Prof. Code §§ 17500, et seq.,

makes it “unlawful for any person to make or disseminate or cause to be made or disseminated

before the public in this state, … in any advertising device … or in any other manner or means

whatever, including over the Internet, any statement, concerning … personal property or

services, professional or otherwise, or performance or disposition thereof, which is untrue or

misleading and which is known, or which by the exercise of reasonable care should be known, to

be untrue or misleading.”


                                                28
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 29 of 43 PageID: 29



       87.     Defendants committed acts of false advertising, as defined by §17500, by

misrepresenting their losartan-containing medications as (i) containing no NMBA and (ii) being

generally recognized as safe for human consumption.

       88.     Defendants knew or should have known, through the exercise of reasonable care

that their representations about the losartan-containing medications were untrue and misleading.

       89.     Defendants’ actions in violation of § 17500 were false and misleading such that

the general public is and was likely to be deceived.

       90.     Plaintiff Degracia and the California Subclass lost money or property as a result

of Defendants’ FAL violations because: (a) they would not have purchased the losartan-

containing medications on the same terms if they knew that the products contained NMBA, and

are not generally recognized as safe for human consumption; and (b) the losartan-containing

medications do not have the characteristics, ingredients, uses, or benefits as promised by

Defendants.

                                          COUNT VII
                          Violation Of Illinois’ Unfair Practices Act,
                               805 Ill. Comp. Stat. 505/1, et seq.
                               (On Behalf Of Illinois Subclass)

       91.     Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       92.     Plaintiff Kolacek brings this claim individually and on behalf of the members of

the proposed Illinois Subclass against Defendants.

       93.     The Illinois Unfair Practices Act, 805 Ill. Comp. Stat. 505/2, et seq., prohibits a

corporation from engaging in unfair or deceptive trade practices. The Act provides:

               Unfair methods of competition and unfair or deceptive acts or
               practices, including but not limited to the use or employment of any
               deception fraud, false pretense, false promise, misrepresentation or

                                                29
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 30 of 43 PageID: 30



                the concealment, suppression or omission of any material fact, with
                intent that others rely upon the concealment, suppression or
                omission of such material fact, or the use or employment of any
                practice described in Section 2 of the “Uniform Deceptive Trade
                Practices Act,”, approved August 5, 1965, in the conduct of any
                trade or commerce are hereby declared unlawful whether any person
                has in fact been misled, deceived or damaged thereby. In construing
                this section consideration shall be given to the interpretations of the
                Federal Trade Commission and the federal courts relating to Section
                5 (a) of the Federal Trade Commission Act.

        94.     At all relevant times, Defendants’ losartan-containing medications have been

available for purchase by consumers through the State of Illinois.

        95.     At all relevant times, Defendants have been engage in advertising, offering for

sale, selling and/or distributing losartan-containing medications directly or indirectly to the

residents of the State of Illinois.

        96.     Plaintiff Kolacek and members of the Illinois Subclass have purchased losartan-

containing medications for their own personal and/or household use.

        97.     At all relevant times, Defendants, in connection with their advertisements, offers

for sale, sales and distribution of losartan-containing medications, knowingly and purposefully

misrepresented their losartan-containing medications as (i) containing no NMBA and (ii) being

generally recognized as safe for human consumption. Defendants intended that Plaintiff Kolacek

and members of the Illinois Subclass would rely upon their misrepresentations, concealments,

omissions and/or suppressions so that Plaintiff Kolacek and members of the Illinois Subclass

would purchase losartan-containing medications.

        98.     The material misrepresentations and omissions alleged herein constitute deceptive

and unfair trade practices, in that they were intended to and did deceive Plaintiff Kolacek and the

general public into believing that the losartan-containing medications (i) contain no NMBA and

(ii) are generally recognized as safe for human consumption.


                                                  30
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 31 of 43 PageID: 31



       99.     Had Plaintiff Kolacek and Illinois Subclass members known the truth about the

losartan-containing medications, contrary to Defendants’ representations and advertisements,

they would not have purchased the medication.

       100.    As a result of Defendants’ deceptive and unfair acts, Plaintiff Kolacek and Illinois

Subclass members have been damaged in the amount of either the purchase price they paid for

the losartan-containing medications or the difference between the premium price paid for the

losartan-containing medications and the price they would have paid had they known that the

medications contain NMBA and are not generally recognized as safe for human consumption.

       101.    Defendants’ conduct offends established public policy, and is substantially

injurious to consumers.

       102.    Plaintiff Kolacek and other consumers relied on the false or misleading

representations of Defendants to their detriment.

       103.    As a result, Plaintiff Kolacek and Illinois Subclass members have been injured by

Defendants’ unlawful conduct.

                                        COUNT VIII
                                     Unjust Enrichment
                             (On Behalf Of The Nationwide Class)

       104.    Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       105.    Plaintiffs bring this claim individually and on behalf of the members of the

proposed Class against Defendants.

       106.    Plaintiffs and the Class conferred a benefit on Defendants in the form of monies

paid to purchase Defendants’ contaminated losartan medications.

       107.    Defendants voluntarily accepted and retained this benefit.



                                                31
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 32 of 43 PageID: 32



       108.    Because this benefit was obtained unlawfully, namely by selling and accepting

compensation for contaminated medications unfit for human use, it would be unjust and

inequitable for the Defendants to retain it without paying the value thereof.

                                         COUNT IX
                                  Fraudulent Concealment
                             (On Behalf Of The Nationwide Class)

       109.    Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       110.    Plaintiffs bring this claim individually and on behalf of the members of the

proposed Class against Defendants.

       111.    Defendants had a duty to disclose material facts to Plaintiffs and the Class given

their relationship as contracting parties and intended users of the medication. Defendants also

had a duty to disclose material facts to Plaintiffs and the Class, namely that they were in fact

manufacturing, distributing, and selling harmful and contaminated medications unfit for human

consumption, because Defendants had superior knowledge such that the transactions without the

disclosure were rendered inherently unfair.

       112.    Defendants possessed knowledge of these material facts. As manufacturers and

retailers of prescription pharmaceuticals, Defendants had conducted quality testing of their

medications.

       113.    Further, despite the wave of recalls on August 8, 2018 regarding Camber’s

valsartan medications from Hetero Labs Limited, Defendants continued to sell losartan-

containing medications from overseas API manufacturers contaminated with NMBA, including

Hetero Labs Limited. Defendants continued to manufacture and sell contaminated losartan

medications, despite their knowledge that the losartan medications were likely to be



                                                 32
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 33 of 43 PageID: 33



contaminated as well.

       114.    Defendants failed to discharge their duty to disclose these materials facts.

       115.    In so failing to disclose these material facts to Plaintiffs and the Class, Defendants

intended to hide from Plaintiffs and the Class that they were purchasing and consuming

medications with harmful impurities that were unfit for human use, and thus acted with scienter

and/or an intent to defraud.

       116.    Plaintiffs and the Class reasonably relied on Defendants’ failure to disclose

insofar as they would not have purchased the contaminated losartan medications manufactured,

distributed, and sold by Defendants had they known it was contaminated with NMBA.

       117.    As a direct and proximate cause of Defendants’ fraudulent concealment, Plaintiffs

and the Class suffered damages in the amount of monies paid for the defective medication.

       118.    As a result of Defendants’ willful and malicious conduct, punitive damages are

 warranted.

                                           COUNT X
                                              Fraud
                               (On Behalf Of The Nationwide Class)
       119.    Plaintiffs hereby incorporate by reference the allegations contained in all

 preceding paragraphs of this complaint.

       120.    Plaintiffs bring this claim individually and on behalf of the members of the

 proposed Class against Defendants.

       121.    As discussed above, Defendants provided Plaintiffs and Class members with false

 or misleading material information about the losartan medications manufactured, distributed,

 and sold by Defendants on the medication’s packaging, labels, and accompanying

 documentation.

       122.    The misrepresentations and omissions of material fact made by Defendants, upon

                                                 33
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 34 of 43 PageID: 34



 which Plaintiffs and Class members reasonably and justifiably relied, were intended to induce

 and actually induced Plaintiffs and Class members to purchase these contaminated losartan-

 containing medications.

       123.    Defendants knew that the medications contained these harmful impurities. As

 manufacturers and retailers of prescription pharmaceuticals, Defendants had conducted quality

 testing of their medications.

       124.    Further, despite the wave of recalls on August 8, 2018 regarding Camber’s

valsartan medications from Hetero Labs Limited, Defendants continued to sell losartan-

containing medications from overseas API manufacturers contaminated with NMBA, including

Hetero Labs Limited. Defendants continued to manufacture and sell contaminated losartan

medications, despite their knowledge that the losartan medications were likely to be

contaminated as well.

       125.    The fraudulent actions of Defendants caused damage to Plaintiffs and Class

 members, who are entitled to damages and other legal and equitable relief as a result.

       126.    As a result of Defendants’ willful and malicious conduct, punitive damages are

 warranted.

                                         COUNT XI
                                         Conversion
                             (On Behalf Of The Nationwide Class)
       127.    Plaintiffs hereby incorporate by reference the allegations contained in all

 preceding paragraphs of this complaint.

       128.    Plaintiffs bring this claim individually and on behalf of the members of the

 proposed Class against Defendants.

       129.    Plaintiffs and the Class have an ownership right to the monies paid for the

 contaminated medications manufactured, distributed, and sold by Defendants.

                                                34
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 35 of 43 PageID: 35



        130.    Defendants have wrongly asserted dominion over the payments illegally diverted

 to them for the contaminated medications. Defendants have done so every time that Plaintiffs

 and the Class have paid to have their prescriptions filled.

        131.    As a direct and proximate cause of Defendants’ conversion, Plaintiffs and the

 Class suffered damages in the amount of the payments made for each time they filled their

 prescriptions.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated,

seeks judgment against Defendants, as follows:

                A.      For an order certifying the nationwide Class and the Subclasses under
                        Rule 23 of the Federal Rules of Civil Procedure and naming Plaintiffs as
                        the representatives of the Class and Subclasses and Plaintiffs’ attorneys as
                        Class Counsel to represent the Class and Subclass members;

                B.      For an order declaring that the Defendants’ conduct violates the statutes
                        referenced herein;

                C.      For an order finding in favor of Plaintiffs, the nationwide Class, and the
                        Subclasses on all counts asserted herein;

                D.      For compensatory, statutory, treble, and punitive damages in amounts to
                        be determined by the Court and/or jury;

                E.      For prejudgment interest on all amounts awarded;

                F.      For an order of restitution and all other forms of equitable monetary relief;

                G.      For injunctive relief as pleaded or as the Court may deem proper; and

                H.      For an order awarding Plaintiffs and the Class and Subclasses their
                        reasonable attorneys’ fees and expenses and costs of suit.

                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury of any

and all issues in this action so triable of right.

                                                     35
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 36 of 43 PageID: 36




Dated: May 21, 2019                Respectfully submitted,

                                   BURSOR & FISHER, P.A.

                                   By:     /s/ Andrew J. Obergfell
                                               Andrew J. Obergfell

                                   Andrew J. Obergfell
                                   888 Seventh Avenue
                                   New York, NY 10019
                                   Telephone: (646) 837-7150
                                   Facsimile: (212) 989-9163
                                   Email: aobergfell@bursor.com

                                   Attorneys for Plaintiffs




                                     36
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 37 of 43 PageID: 37




                                                           EXHIBIT A
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 38 of 43 PageID: 38




888 SEVENTH AVENUE                                                            NEAL J. DECKANT
3RD FLOOR                                                                      Tel: 6 4 6 . 8 3 7 . 7 1 6 5
NEW YORK, NY 10019                                                            Fax: 2 1 2 . 9 8 9 . 9 1 6 3
www.bursor.com                                                              ndeckant@bursor.com

                                          May 8, 2019


Via Certified Mail – Return Receipt Requested

Camber Pharmaceuticals, Inc.
1031 Centennial Avenue
Piscataway, NJ 08854

Hetero USA Inc.
1035 Centennial Avenue
Piscataway, NJ 08854

Legacy Pharmaceutical Packaging, LLC
959 S Coast Drive Suite 325
Costa Mesa, CA 92626


Re:    Notice and Demand Letter


To Whom It May Concern:

        This letter serves as a preliminary notice and demand for corrective action by Camber
Pharmaceuticals, Inc. (“Camber”), Hetero USA Inc. (“Hetero”), and Legacy Pharmaceutical
Packaging, LLC (“Legacy”) pursuant to U.C.C. § 2-607(3)(a) concerning breaches of express
and implied warranties related to our clients, Glenn Roddey, Helen Johnson, Alicia Degracia and
William Kolacek, and a class of all similarly situated purchasers (the “Class”) of contaminated
losartan-containing medication manufactured, distributed, and sold by Camber, Hetero, and
Legacy. This letter also serves as notice of violation of Florida’s Deceptive and Unfair Trade
Practices Act, Fla Stat. Ann. §§ 501-201, et seq., violation of California’s Consumers Legal
Remedies Act, California Civil Code §§ 1750, et seq., specifically Cal. Civ. Code § 1770(a)(5),
(7), and (9), and violation of Illinois’ Unfair Practices Act, 805 Ill. Comp. Stat. 505/1, et seq.

        Our clients were prescribed and purchased losartan-containing medication manufactured,
distributed, and sold by Camber, Hetero and Legacy. Our clients’ losartan-containing
medications were contaminated with N-Nitroso N-Methyl 4-amino butyric acid (“NMBA”), a
carcinogenic and liver-damaging impurity. On February 28, 2019, the U.S. Food & Drug
Administration announced a voluntary recall of certain lots of losartan-containing generic
medications manufactured by Camber and Hetero. On March 19, 2019, the U.S. Food & Drug
Administration announced a voluntary recall of certain lots of losartan-containing medications
distributed by Legacy. Both recalls were due to the presence of NMBA in the recalled products.
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 39 of 43 PageID: 39
                                                                                         PAGE 2


This defect rendered the products unusable and unfit for human consumption. In short, the
losartan-containing medications that our client and the Class were purchasing are worthless, as
they contained a toxic impurity rendering them unfit for human use. Camber, Hetero, and
Legacy each violated express and implied warranties made to our clients and the Class regarding
the quality and safety of the losartan-containing medications they purchased. See U.C.C. §§ 2-
313, 2-314; see also Cal. Civ. Code § 1770(a)(5), (7), and (9).

        On behalf of our clients and the Class, we hereby demand that Camber, Hetero, and
Legacy immediately (1) cease and desist from continuing to sell contaminated losartan-
containing medications and (2) make full restitution to all purchasers of the contaminated
losartan-containing medications of all purchase money obtained from sales thereof.

         We also demand that Camber, Hetero, and Legacy preserve all documents and other
evidence which refer or relate to any of the above-described practices including, but not limited
to, the following:

       1.      All documents concerning the packaging, labeling, and manufacturing
               process for Camber, Hetero, and Legacy’s losartan-containing
               medications;

       2.      All documents concerning the design, development, supply, production,
               extraction, and/or testing of losartan-containing medications manufactured
               and distributed by Camber, Hetero, and Legacy;

       3.      All laboratory tests of the losartan-containing medications manufactured
               and distributed by Camber, Hetero, and Legacy;

       4.      All documents concerning the pricing, advertising, marketing, and/or sale
               of losartan-containing medications manufactured and distributed by
               Camber, Hetero, and Legacy;

       5.      All communications with customers involving complaints or comments
               concerning the losartan-containing medications manufactured and
               distributed by Camber, Hetero, and Legacy;

       6.      All documents concerning communications with any retailer involved in
               the marketing or sale of losartan-containing medications manufactured and
               distributed by Camber, Hetero, and Legacy;

       7.      All documents concerning communications with federal or state regulators; and

       8.      All documents concerning the total revenue derived from sales of losartan-
               containing medication.

       If you contend that any statement in this letter is inaccurate in any respect, please provide
us with your contentions and supporting documents immediately upon receipt of this letter.
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 40 of 43 PageID: 40
                                                                                      PAGE 3


        Please contact me right away if you wish to discuss an appropriate way to remedy this
matter. If I do not hear from you promptly, I will take that as an indication that you are not
interested in doing so.


                                                    Very truly yours,



                                                    Neal J. Deckant
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 41 of 43 PageID: 41




888 SEVENTH AVENUE                                                            NEAL J. DECKANT
3RD FLOOR                                                                      Tel: 6 4 6 . 8 3 7 . 7 1 6 5
NEW YORK, NY 10019                                                            Fax: 2 1 2 . 9 8 9 . 9 1 6 3
www.bursor.com                                                              ndeckant@bursor.com

                                          May 17, 2019


Via Certified Mail – Return Receipt Requested

Camber Pharmaceuticals, Inc.
1031 Centennial Avenue
Piscataway, NJ 08854

Hetero USA Inc.
1035 Centennial Avenue
Piscataway, NJ 08854

Legacy Pharmaceutical Packaging, LLC
13333 Lakefront Dr,
Earth City, MO 63045


Re:    Notice and Demand Letter


To Whom It May Concern:

        This letter serves as a preliminary notice and demand for corrective action by Camber
Pharmaceuticals, Inc. (“Camber”), Hetero USA Inc. (“Hetero”), and Legacy Pharmaceutical
Packaging, LLC (“Legacy”) pursuant to U.C.C. § 2-607(3)(a) concerning breaches of express
and implied warranties related to our clients, Glenn Roddey, Helen Johnson, Alicia Degracia and
William Kolacek, and a class of all similarly situated purchasers (the “Class”) of contaminated
losartan-containing medication manufactured, distributed, and sold by Camber, Hetero, and
Legacy. This letter also serves as notice of violation of Florida’s Deceptive and Unfair Trade
Practices Act, Fla Stat. Ann. §§ 501-201, et seq., violation of California’s Consumers Legal
Remedies Act, California Civil Code §§ 1750, et seq., specifically Cal. Civ. Code § 1770(a)(5),
(7), and (9), and violation of Illinois’ Unfair Practices Act, 805 Ill. Comp. Stat. 505/1, et seq.

        Our clients were prescribed and purchased losartan-containing medication manufactured,
distributed, and sold by Camber, Hetero and Legacy. Our clients’ losartan-containing
medications were contaminated with N-Nitroso N-Methyl 4-amino butyric acid (“NMBA”), a
carcinogenic and liver-damaging impurity. On February 28, 2019, the U.S. Food & Drug
Administration announced a voluntary recall of certain lots of losartan-containing generic
medications manufactured by Camber and Hetero. On March 19, 2019, the U.S. Food & Drug
Administration announced a voluntary recall of certain lots of losartan-containing medications
distributed by Legacy. Both recalls were due to the presence of NMBA in the recalled products.
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 42 of 43 PageID: 42
                                                                                         PAGE 2


This defect rendered the products unusable and unfit for human consumption. In short, the
losartan-containing medications that our client and the Class were purchasing are worthless, as
they contained a toxic impurity rendering them unfit for human use. Camber, Hetero, and
Legacy each violated express and implied warranties made to our clients and the Class regarding
the quality and safety of the losartan-containing medications they purchased. See U.C.C. §§ 2-
313, 2-314; see also Cal. Civ. Code § 1770(a)(5), (7), and (9).

        On behalf of our clients and the Class, we hereby demand that Camber, Hetero, and
Legacy immediately (1) cease and desist from continuing to sell contaminated losartan-
containing medications and (2) make full restitution to all purchasers of the contaminated
losartan-containing medications of all purchase money obtained from sales thereof.

         We also demand that Camber, Hetero, and Legacy preserve all documents and other
evidence which refer or relate to any of the above-described practices including, but not limited
to, the following:

       1.      All documents concerning the packaging, labeling, and manufacturing
               process for Camber, Hetero, and Legacy’s losartan-containing
               medications;

       2.      All documents concerning the design, development, supply, production,
               extraction, and/or testing of losartan-containing medications manufactured
               and distributed by Camber, Hetero, and Legacy;

       3.      All laboratory tests of the losartan-containing medications manufactured
               and distributed by Camber, Hetero, and Legacy;

       4.      All documents concerning the pricing, advertising, marketing, and/or sale
               of losartan-containing medications manufactured and distributed by
               Camber, Hetero, and Legacy;

       5.      All communications with customers involving complaints or comments
               concerning the losartan-containing medications manufactured and
               distributed by Camber, Hetero, and Legacy;

       6.      All documents concerning communications with any retailer involved in
               the marketing or sale of losartan-containing medications manufactured and
               distributed by Camber, Hetero, and Legacy;

       7.      All documents concerning communications with federal or state regulators; and

       8.      All documents concerning the total revenue derived from sales of losartan-
               containing medication.

       If you contend that any statement in this letter is inaccurate in any respect, please provide
us with your contentions and supporting documents immediately upon receipt of this letter.
Case 1:19-cv-12763-RBK-JS Document 1 Filed 05/21/19 Page 43 of 43 PageID: 43
                                                                                      PAGE 3


        Please contact me right away if you wish to discuss an appropriate way to remedy this
matter. If I do not hear from you promptly, I will take that as an indication that you are not
interested in doing so.


                                                    Very truly yours,



                                                    Neal J. Deckant
